           Case 1:18-cv-00636-NONE-SAB Document 53 Filed 04/24/20 Page 1 of 2


 1

 2

 3

 4

 5

 6

 7

 8                        UNITED STATES DISTRICT COURT
 9                                 EASTERN DISTRICT OF CALIFORNIA

10
      MARICELA LAURINO, et al.,                          Case No. 1:18-cv-00636-NONE-SAB
11
                     Plaintiffs,                         ORDER VACATING MAY 1, 2020 STATUS
12                                                       CONFERENCE AND MODIFYING
             v.                                          SCHEDULING ORDER
13
      UNITED STATES,                                     (ECF No. 52)
14
                     Defendant.
15

16
            On February 18, 2020, following an informal teleconference with the parties, the Court
17
     issued an order setting a settlement conference before United States Magistrate Judge Barbara A.
18
     McAuliffe. (ECF No. 41.) The order also vacated all pending deadlines, set a post-settlement
19
     conference status conference to occur before the undersigned on May 1, 2020, and ordered the
20
     parties to provide a joint status report regarding the status of settlement within one week of the
21
     status conference. (Id.) On April 22, 2020, the settlement conference was held but the parties
22
     did not reach settlement. (ECF No. 51.) On April 24, 2020, the parties filed a joint status report
23
     confirming the parties did not reach settlement and setting forth the parties’ scheduling dates and
24
     deadlines. (ECF No 52.) The parties proffer that non-expert fact discovery has been completed
25
     and thus only expert discovery deadlines are needed. (Id.)
26
     ///
27
     ///
28


                                                     1
             Case 1:18-cv-00636-NONE-SAB Document 53 Filed 04/24/20 Page 2 of 2


 1              Based on the foregoing, IT IS HEREBY ORDERED that the status conference scheduled

 2 for May 1, 2020, at 11:00 a.m. in Courtroom 9 before the undersigned, is VACATED. It is

 3 FURTHER ORDERED that the scheduling order is modified as follows:

 4              1.       Expert Disclosure Deadline: June 12, 2020;

 5              2.       Supplemental Expert Disclosure Deadline: July 10, 2020;

 6              3.       Expert Discovery Deadline: September 4, 2020;

 7              4.       Dispositive Motion Filing Deadline: October 9, 2020;

 8              5.       Pretrial conference on March 11, 2021, at 8:30 a.m., in Courtroom 41;

 9              6.       All other aspects of the September 27, 2018 scheduling order, as previously

10                       modified, shall remain in effect, except that Judge Lawrence J. O’Neill will not be

11                       the dispositive, pretrial or trial judge in the case, as indicated in the February 3,

12                       2020 order unassigning district judge and attached standing order in light of

13                       ongoing judicial emergency. (ECF Nos. 38, 38-1.)

14
     IT IS SO ORDERED.
15

16 Dated:            April 24, 2020
                                                                      UNITED STATES MAGISTRATE JUDGE
17

18

19
20

21

22

23

24

25

26
     1
         The parties’ joint status report and proposed order indicate that the pretrial conference and trial date should be set
27 by future order pursuant to the February 3, 2020 order unassigning district judge. (ECF Nos. 38-1, 52.) However,
     the order unassigning district judge specified that pre-trial conferences are still to be scheduled, but trial dates will
28 not be scheduled. (ECF No. 38-1 at 4.) Accordingly, this order sets a date for a pretrial conference.


                                                                  2
